Gileillan, C. J.
There is no question presented in the case, except, did the evidence make a proper case for the jury upon the questions of defendants’ negligence and plaintiff’s contributory negligence?
We are satisfied that upon both these questions the case was a proper one for the jury, and that their verdict must stand. The evidence presents only simple questions of fact, involving no rule or principle in the law on the subject of negligence, and therefore a rehearsal of it would be profitless.
Order affirmed.